Petition for Writ of Mandamus Denied, Motion for Temporary Relief Denied
as Moot, and Memorandum Opinion filed September 16, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00689-CV



   IN RE GEORGE R. MORRISON, JR. AND XTREME WORLDWIDE
            ATHLETIC EQUIPMENT, CORP., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-50860

                         MEMORANDUM OPINION

      On August 26, 2014, relators George R. Morrison, Jr. and Xtreme
Worldwide Athletic Equipment, Corp. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the petition,
relators ask this court to compel the Honorable Jeff Shadwick, presiding judge of
the 55th District Court of Harris County, to vacate an order denying a motion to set
aside a default judgment and also to vacate an amended turnover order appointing
a receiver and master in chancery. Also on August 26, 2014, relators filed a motion
for temporary relief, seeking to stay all proceedings in the trial court and any
actions by the receiver and master in chancery pending this court’s disposition of
relators’ petition.

       Relators have not satisfied their burden to demonstrate entitlement to
mandamus relief. Accordingly, we deny relators’ petition for writ of mandamus.
We also deny as moot relators’ motion for temporary relief.




                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                         2